Title: From Thomas Jefferson to John Davis, 11 September 1801
From: Jefferson, Thomas
To: Davis, John


Sir
Monticello Sep. 11. 1801.
I have duly recieved your favor of Aug. 31. and am sensible of the honor you do me in proposing to dedicate to me the work you are about to publish. such a testimony of respect from an enlightened fellow citizen cannot but be flattering to me, and I have only to lament that the choice of the patron will be little likely to give circulation to the work. it’s own merit however will supply this defect. should your journeyings have led you to observe on the same places or subjects on which I gave crude notes some years ago, I shall be happy to see them either corrected or confirmed by a more accurate observer. I pray you to accept assurances of my consideration & respect.
Th: Jefferson
